DETAILED ACTION

Acknowledgements
This Office Action is in response to Applicant’s response/application filed on 07/22/2021.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 4, 6-9, 11, 13, and 15 have been amended.
Claims 17-18 have been canceled.
No claims have been added.
Claims 1-16 are currently pending and have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

As per claims 1 and 8, the claimed invention is directed to an abstract idea without significantly more because:
•             Claim 8 recites:
              a hard ware processor; and
              a memory device storing instructions that when executed by the hardware processor perform operations, the operations comprising:
              receiving a private blockchain associated with a private entity, the private blockchain specifying a contract identifier that uniquely identifies the digital contract conducted between the computers via the computer network; 
             identifying a virtual machine that executes the digital contract by querying an electronic database that electronically associate the contract identifier specified by the private blockchain to the virtual machine that executes the digital contract; 
              instructing the virtual machine to execute the digital contract; 
              generating a data record in a blockchain data layer that documents an execution of the digital contract by the virtual machine.
•             Under Step 1 of the Section 101 analysis, the claim(s) is/are directed to a system and method, which are statutory categories of invention.
•             Under Step 2A Prong One of the 2019 Revised Patent Subject Matter Eligiblity Guidance, the claimed invention as drafted includes language (see underlined language above) that recites an abstract idea of assigning a smart contract to a virtual machine based on the identifier of the smart contract for executing the contract, and recording the executing of the smart contract (a certain method of organizing human activity such as a commercial or legal interactions, e.g. agreements in the forms of contracts, sales activities or behaviors, and/or business relations) but for the recitation of additional claim elements. Claims 1 recites similar abstract idea.  That is, other than reciting “memory device”, “hardware processor”, “server”, nothing in the claim precludes the language from being considered as performed by a human. For example, a person is capable of receiving a private blockchain manually on his computer; identifying a virtual machine by querying an electronic database on his computer, instructing the virtual machine to execute the digital contract by double clicking the virtual machine icon on his computer; and generating a data record of the execution of the digital contract. 
•             Under Step 2A Prong Two of the 2019 Revised Patent Subject Matter Eligiblity Guidance, the additional claim element(s), considered individually, do 
•             Under Step 2A Prong Two, the additional claim element(s), considered in combination, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The combination of elements is no more than the sum of their parts. Unlike the eligible claims in Diehr and Bascom, in which the elements limiting the exception taken together improve a technical field, the instant claim lacks an improvement to the functioning of a computer or to any other technology or technical field.
•             Under Step 2B, the additional claim element(s), considered individually and in combination, do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself for similar reasons outlined under Step 2A Prong Two. 
Therefore, claims 1 and 8 are rejected under 35 U.S.C. §101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al. (US 20190303623), in view of Madisetti et al. (US 10102265), and further in view of Wagner et al. (US 9588790).
Regarding claim 1, Reddy discloses:
generating, by the server, a data record in a blockchain data layer that documents an execution of the digital contract by the virtual machine (By disclosing, “In some embodiments, the directed acyclic graph of cryptographic hash pointers 104 may provide a tamper-evident, immutable, decentralized data store to which the smart contracts are published and to which records access by the smart contracts are published, which in some cases may include output of the smart contracts as well as inputs to the smart contracts. In some embodiments, publishing a record or smart contract to the data repository 104 may include storing all of the information of that record or smart contract (e.g., the program code of the logic of the smart contract that is executed by the computing nodes 100 (e.g., in a virtual-machine of the decentralized computing platform corresponding to a target of byte code into which smart contracts are interpreted) in content of nodes of the directed acyclic graph of cryptographic hash pointers” ([0097] of Reddy); and the data repository 104 is included in a data store 102 of a blockchain node ([0092] and Fig. 3 of Reddy)).  
          Reddy does not disclose:
          receiving, by the server, a private blockchain associated with a private entity, the private blockchain specifying a contract identifier that uniquely identifies the digital contract conducted between the computers via the computer network; 
           determining, by the server, a virtual machine that executes the digital contract by mapping the contract identifier via a database entry to the virtual machine; and
          instructing, by the server, the virtual machine to execute the digital contract conducted between the computers via the computer network.
          However, Madisetti teaches:
          receiving, by a server, a private blockchain associated with a private entity, the private blockchain specifying a contract identifier that uniquely identifies the digital contract conducted between the computers via the computer network (By disclosing, “The smart contract 1006 on the private blockchain network 1000 is mirrored 1010 as the smart contract 1008 on the public blockchain network 1002 where the transactions on the private blockchain are periodically synchronized and checkpointed on the public blockchain network” which means the public blockchain network received the private blockchain (Col 22 lines 42-62 and Fig. 22 of Madisetti); each contract has a contract address (contract identifier) (Col 13 lines 29-42 and Fig. 1 of Madisetti); “the first plurality of transactions includes a plurality of transactions between two users, each transaction between the two users including a transfer of tokens ([cryptocoinage]) from one user ([private entity]) to the other, each user having an account on each of the first private blockchain network and the second blockchain network” (Col 6 lines 16-25 of Madisetti); and “The contract code 114 execution is triggered by transactions 
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Reddy in view of Madisetti to include techniques of receiving, by a server, a private blockchain associated with a private entity, the private blockchain specifying a contract identifier that uniquely identifies the digital contract conducted between the computers via the computer network. Doing so would result in an improved invention because this would allow each private blockchain links to a unique type of smart contract, so different kinds of events can be categorized to different private blockchains and executed by their corresponding smart contracts, thus it is easier to sort, organize, and retrieve the events recorded on the blockchains.
          And Wagner teaches:
          determining, by the server, a virtual machine that executes the program code by mapping the program code identifier via a database entry to the virtual machine (By disclosing, “For example, if there exists a particular virtual machine instance in the active pool 140A that has a container with the same user code loaded therein (e.g., code 156A-3 shown in the container 156A), the worker manager 140 may assign the container to the request and cause the user code to be executed in the container” (Col 11 line 56 – Col 12 line 3 and Fig. 1 of Wagner); “For example, if the state manager 150 detects that a new request to execute a program code on the virtual compute system 110 is to utilize a shared ; and
          instructing, by the server, the virtual machine to execute the program code (By disclosing, “For example, if there exists a particular virtual machine instance in the active pool 140A that has a container with the same user code loaded therein (e.g., code 156A-3 shown in the container 156A), the worker manager 140 may assign the container to the request and cause the user code to be executed in the container” (Col 11 line 56 – Col 12 line 3 and Fig. 1 of Wagner)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of executing a smart contract conducted between the computers via the computer network by a virtual machine in view of Wagner to include techniques of determining, by the server, a virtual machine that executes the digital contract by mapping the contract identifier via a database entry to the virtual machine; and instructing, by the server, the virtual machine to execute the digital contract conducted between the computers via the computer network.  Doing so would 

Regarding claims 2 and 9, Reddy discloses:
          generating a cryptographic proof by hashing of the data record in the blockchain data layer (By disclosing, “In some embodiments, the directed acyclic graph of cryptographic hash pointers 104 may provide a tamper-evident, immutable, decentralized data store to which the smart contracts are published and to which records access by the smart contracts are published, which in some cases may include output of the smart contracts as well as inputs to the smart contracts. In some embodiments, publishing a record or smart contract to the data repository 104 may include storing all of the information of that record or smart contract (e.g., the program code of the logic of the smart contract that is executed by the computing nodes 100 (e.g., in a virtual-machine of the decentralized computing platform corresponding to a target of byte code into which smart contracts are interpreted) in content of nodes of the directed acyclic graph of cryptographic hash pointers” ([0097] of Reddy); “that record and an appended timestamp and address in the data store 104 may be input to a cryptographic hash function to output a cryptographic hash value. That cryptographic hash value (or other hash digest) may be stored as a node content of the directed acyclic graph of cryptographic hash pointers” ([0098] of Reddy); .  

Regarding claims 3 and 10, Reddy discloses:
          publicly publishing the cryptographic proof via a public blockchain (By disclosing, “the computing nodes 100 may be operated on different computing devices, controlled by different entities, for example, on public, permissionless, untrusted decentralized computing platforms” ([0082] of Reddy); and the cryptographic proof is published ([0097] of Reddy)).  

Regarding claims 4 and 11, Reddy discloses:
          generating a cryptographic proof representing the execution of the digital contract by the virtual machine (By disclosing, “In some embodiments, the directed acyclic graph of cryptographic hash pointers 104 may provide a tamper-evident, immutable, decentralized data store to which the smart contracts are published and to which records access by the smart contracts are published, which in some cases may include output of the smart contracts as well as inputs to the smart contracts. In some embodiments, publishing a record or smart contract to the data repository 104 may include storing all of the information of that record or smart contract (e.g., the program code of the logic of the smart contract that is executed by the computing nodes 100 (e.g., in a virtual-machine of the decentralized computing platform corresponding to a target of byte code . 

Regarding claims 5 and 12, Reddy discloses:
         publicly publishing the cryptographic proof via a public blockchain (By disclosing, “the computing nodes 100 may be operated on different computing devices, controlled by different entities, for example, on public, permissionless, untrusted decentralized computing platforms” ([0082] of Reddy); and the cryptographic proof is published ([0097] of Reddy)).  

Regarding claims 6, 13, Reddy discloses:
           smart contracts are executed by virtual machines (By disclosing, “In some embodiments, publishing a record or smart contract to the data repository 104 may include storing all of the information of that record or smart contract(e.g., the program code of the logic of the smart contract that is executed by the computing nodes 100 (e.g., in a virtual -machine of the decentralized computing platform corresponding to a target of byte code into which smart contracts are interpreted) in content of nodes of the directed acyclic graph of cryptographic hash pointers” ([0097] of Reddy)). 
         Reddy does not disclose:
transacting a cryptocoinage in response to the instructing of the virtual machine to perform the off-chain execution of the digital contract.
          However, Madisetti teaches:
          transacting a cryptocoinage in response to the off-chain execution of the digital contract (By disclosing, “Payment channels allow off-chain transfer of on-chain tokens or cryptocurrencies. A payment channel is created between two participants by depositing a certain amount of tokens in smart contract. A payment channel is an agreement between two participants where the sender sets up a deposit in a smart contract for the receiver. Payments or transfer of tokens between the participants can then be done by sending signed messages without going through global consensus on the blockchain. … The payment channel smart contract validates the last signed message and settles the claims” (Col 4 line 56 – Col 5 line 29 of Madisetti)).    
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Reddy in view of Madisetti to include techniques of transacting a cryptocoinage in response to the instructing of the virtual machine to perform the off-chain execution of the digital contract. Doing so would result in an improved invention because this would leverage the advantages of using smart contract in blockchain transactions (e.g. accuracy, transparency, efficiency, etc.).

Regarding claims 7, 14, Reddy does not disclose:
          transacting a cryptocoinage in response to the generating of the data record in the blockchain data layer.  
           However, Madisetti teaches:
           transacting a cryptocoinage in response to the generating of the data record in the blockchain data layer (By disclosing, “Normal blocks such as 500, 502 are created by the miners on the blockchain network and require proof-of-work mining separated by a block interval 506” (Col 19 lines 4-27 of Madisetti); and “Coinbase Address (coinbase) 182: This is a 20-byte address of the account to which all the rewards for mining of the block and the execution of contracts are transferred” (Col 14 lines 7-9 of Madisetti)).  
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Reddy in view of Madisetti to include techniques of transacting a cryptocoinage in response to the execution of the digital contract. Doing so would result in an improved invention because this would allow miners encouraged to participate in mining new blocks of records, thus improving the activity of the claimed invention.

Regarding claim 8, Reddy discloses:
          a hardware processor ([0064] of Reddy); and  
          Page 27 of 30Attorney Docket Factom #15a memory device storing instructions that when executed by the hardware processor perform operations ([0064] of Reddy), the operations comprising: 
           generating a data record in a blockchain data layer that documents an execution of the digital contract by the virtual machine (By disclosing, “In some embodiments, the directed acyclic graph of cryptographic hash pointers 104 may provide a tamper-evident, immutable, decentralized data store to which the smart contracts are published and to which records access by the smart contracts are published, which in some cases may include output of the smart contracts as well as inputs to the smart contracts. In some embodiments, publishing a record or smart contract to the data repository 104 may include storing all of the information of that record or smart contract (e.g., the program code of the logic of the smart contract that is executed by the computing nodes 100 (e.g., in a virtual-machine of the decentralized computing platform corresponding to a target of byte code into which smart contracts are interpreted) in content of nodes of the directed acyclic graph of cryptographic hash pointers” ([0097] of Reddy); and the data repository 104 is included in a data store 102 of a blockchain node ([0092] and Fig. 3 of Reddy)).
            Reddy does not expressly disclose:
            receiving a private blockchain associated with a private entity, the private blockchain specifying a contract identifier that uniquely identifies the digital contract conducted between the computers via the computer network; 
           identifying a virtual machine that executes the digital contract by querying an electronic database that electronically associates the contract identifier specified by the private blockchain to the virtual machine that executes the digital contract; and
            instructing the virtual machine to execute the digital contract.
            However, Madisetti teaches:
            receiving a private blockchain associated with a private entity, the private blockchain specifying a contract identifier that uniquely identifies the digital contract conducted between the computers via the computer network (By disclosing, “The smart contract 1006 on the private blockchain network 1000 is mirrored 1010 as the smart contract 1008 on the public blockchain network 1002 where the transactions on the private blockchain are periodically synchronized and checkpointed on the public blockchain network” which means the public blockchain network received the private blockchain (Col 22 lines 42-62 and Fig. 22 of Madisetti); each contract has a contract address (contract identifier) (Col 13 lines 29-42 and Fig. 1 of Madisetti); and “the first plurality of transactions includes a plurality of transactions between two users, each transaction between the two users including a transfer of tokens ([cryptocoinage]) from one user ([private entity]) to the other, each user having an account on each of the first private blockchain network and the second blockchain network” (Col 6 lines 16-25 of Madisetti); and “The contract code 114 execution is triggered by transactions sent by EOAs or messages sent by other contracts” which means the smart contract is conducted between computers (Col 13 lines 15-42 of Madisetti)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Reddy in view of Madisetti to include techniques of receiving a private blockchain associated with a private entity, the private blockchain specifying a contract identifier that uniquely identifies the digital contract conducted between the computers via the computer network. Doing so would result in an improved invention because this would allow each private blockchain links to a unique type of smart contract, so different kinds of events can be categorized to different private blockchains and executed by their corresponding smart contracts, thus it is easier to sort, organize, and retrieve the events recorded on the blockchains.
          And Wagner teaches:
         identifying a virtual machine that executes the program code by querying an electronic database that electronically associates the program code identifier to the virtual machine that executes the program code (By disclosing, “After a request has been successfully processed by the frontend 120, the worker manager 140 finds capacity to service the request to execute user code on the virtual compute system 110. For example, if there exists a particular virtual machine instance in the active pool 140A that has a container with the same user code loaded therein (e.g., code 156A-3 shown in the container 156A), the worker manager 140 may assign the container to the request and cause the user code to be executed in the container. Alternatively, if the user code is available in the local cache of one of the virtual machine instances (e.g., stored on the instance 
            instructing the virtual machine to execute the program code (By disclosing, “For example, if there exists a particular virtual machine instance in the active pool 140A that has a container with the same user code loaded therein (e.g., code 156A-3 shown in the container 156A), the worker manager 140 may assign the container to the request and cause the user code to be executed in the container” (Col 11 line 56 – Col 12 line 3 and Fig. 1 of Wagner)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of identifying a virtual machine that executes the digital contract by querying an electronic database that electronically associates the contract identifier specified by the private blockchain to the virtual machine that executes the digital contract; and instructing the virtual machine to execute the digital contract.  Doing so would result in an improved invention because this would allow different types of smart contracts executed by different virtual machines at the same time, thus improving the efficiency of the claimed invention.

Regarding claim 15, Reddy discloses:
          a memory device storing instructions that when executed by a hardware processor perform operations ([0064] of Reddy) for processing a digital contract conducted between computers via a computer network, the operations comprising: 
          generating a data record in a blockchain data layer that documents an execution of the digital contract by the virtual machine (By disclosing, “In some embodiments, the directed acyclic graph of cryptographic hash pointers 104 may provide a tamper-evident, immutable, decentralized data store to which the smart contracts are published and to which records access by the smart contracts are published, which in some cases may include output of the smart contracts as well as inputs to the smart contracts. In some embodiments, publishing a record or ; 
             generating a cryptographic proof based on a hashing of the data record in the blockchain data layer (By disclosing, “In some embodiments, the directed acyclic graph of cryptographic hash pointers 104 may provide a tamper-evident, immutable, decentralized data store to which the smart contracts are published and to which records access by the smart contracts are published, which in some cases may include output of the smart contracts as well as inputs to the smart contracts. In some embodiments, publishing a record or smart contract to the data repository 104 may include storing all of the information of that record or smart contract (e.g., the program code of the logic of the smart contract that is executed by the computing nodes 100 (e.g., in a virtual-machine of the decentralized computing platform corresponding to a target of byte code into which smart contracts are interpreted) in content of nodes of the directed acyclic graph of cryptographic hash pointers” ([0097] of Reddy); and the data repository ;
             publicly publishing the cryptographic proof via a public blockchain (By disclosing, “the computing nodes 100 may be operated on different computing devices, controlled by different entities, for example, on public, permissionless, untrusted decentralized computing platforms” ([0082] of Reddy); and the cryptographic proof is published ([0097] of Reddy)); and 
            identifying the data record in the blockchain data layer that is associated with the execution of the digital contract by the virtual machine (By disclosing, the execution of the smart contract is recorded in a blockchain ([0097], [0082], and Fig. 3 of Reddy); and “In some embodiments, receiving a result (here and with respect to the other smart contracts herein) is achieved by receiving a response (including pulling a record or receiving a pushed message) indicating that the promotion smart contract executed to completion without error … In some embodiments, receiving the results may include receiving a value sent by the decentralized computing platform, or in some cases receiving the result may include accessing a record in the tamper-evident, immutable, decentralized data store described above designated to store the result” ([0155] of Reddy)).  
            Reddy does not disclose:
            receiving a private blockchain associated with a private entity, the private blockchain specifying a cryptographic coinage transaction to be conducted between the computers via the computer network and specifying a contract identifier that uniquely identifies the digital contract;
            querying an electronic database for the contract identifier, the electronic database having entries that electronically associate virtual machines to contract identifiers including the contract identifier specified by the private blockchain; 
           identifying the virtual machine that is electronically associated by an entry of the entries in the electronic database with the contract identifier specified by the private blockchain; and
            instructing the virtual machine to execute the digital contract.
            However, Madisetti teaches:
            receiving a private blockchain associated with a private entity, the private blockchain specifying a cryptographic coinage transaction to be conducted between the computers via the computer network and specifying a contract identifier that uniquely identifies the digital contract (By disclosing, “The smart contract 1006 on the private blockchain network 1000 is mirrored 1010 as the smart contract 1008 on the public blockchain network 1002 where the transactions on the private blockchain are periodically synchronized and checkpointed on the public blockchain network” which means the public blockchain network received the private blockchain (Col 22 lines 42-62 and Fig. 22 of Madisetti); each contract has a contract address (contract identifier) (Col 13 lines 29-42 and Fig. 1 of Madisetti); and “The method where: the first plurality of transactions includes a plurality of transactions between two users, each 
            Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Reddy in view of Madisetti to include techniques of receiving, by a server, a private blockchain associated with a private entity, the private blockchain specifying a contract identifier that uniquely identifies a digital contract. Doing so would result in an improved invention because this would allow each private blockchain links to a unique type of smart contract, so different kinds of events can be categorized to different private blockchains and executed by their corresponding smart contracts, thus it is easier to sort, organize, and retrieve the events recorded on the blockchains.
            And Wagner teaches:
           querying an electronic database for the program code, the electronic database having entries that electronically associate virtual machines to program codes (By disclosing, “After a request has been successfully processed by the frontend 120, the worker manager 140 finds capacity to service the request to execute user code on the virtual compute system 110. For example, if there 
            identifying the virtual machine that is electronically associated by an entry of the entries in the electronic database with the program code identifier (By disclosing, “For example, if there exists a particular virtual machine instance in ; and
            instructing the virtual machine to execute the digital contract (By disclosing, “For example, if there exists a particular virtual machine instance in the active pool 140A that has a container with the same user code loaded therein (e.g., code 156A-3 shown in the container 156A), the worker manager 140 may assign the container to the request and cause the user code to be executed in the container” (Col 11 line 56 – Col 12 line 3 and Fig. 1 of Wagner)).
            Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of executing, by a virtual machine, a smart contract with a contract identifier querying an electronic database for the contract identifier, the electronic database having entries that electronically associate virtual machines to contract identifiers including the contract identifier specified by the private blockchain; identifying the virtual machine that is electronically associated by an entry of the entries in the electronic database with the contract identifier specified by the private blockchain; and instructing the virtual machine to execute the digital contract.  Doing so would result in an improved invention because this would allow different types of smart contracts executed by different virtual machines at the same time, thus improving the efficiency of the claimed invention.

Regarding claim 16, Reddy discloses:
          receiving a request for the data record in the blockchain data layer that is associated with the execution of the digital contract by the virtual machine (By disclosing, the information of the execution of smart contracts by virtual machines are hashed and recorded in a decentralized data store ([0097] of Reddy); and “In some embodiments, this cryptographic hash value may then be encrypted with the private encryption key. The resulting ciphertext may then be sent with the message (including the entity identifier and timestamp) to a recipient component, e.g., via publishing the message to a blockchain or directly. The recipient component may then retrieve a public cryptographic key corresponding to the sender's identifier (e.g., via the above-described index), decrypt the ciphertext .  
Response to Arguments
Applicant’s argument with regard to the rejection to the 35 U.S.C. § 101 rejection of claims 1 and 8 have been fully considered and is not persuasive.   
          Applicant firstly argues that the claims recite many technological features that accomplish the technological solution, so the claims as a whole are not directed to a judicial exception at Step 1. 
         The Examiner, respectfully disagrees. The Examiner notes that Step 1 of the Section 101 analysis is to determine whether the claim(s) is/are directed to one of the four statutory categories of the eligible subject matter. Claim 1 is directed to a process category and claim 8 is directed to an apparatus category, therefore, claim 1 and claim 8 are eligible under step 1.
         Applicant also argues that under step 2A prong two, the claims are eligible because the claims include limitations that reflect an improvement in the functioning of a computer. 
The Examiner, respectfully disagrees. The Examiner notes that:
the functions recited in the claim such as “receiving…”, “identifying…”, “instructing…”, and “generating…” are generic computer functions that can be performed by generic computers;
the functions recited in the claim such as “receiving…”, “identifying…”, “instructing…”, and “generating…” can also performed manually without any additional elements; and
even if the functions recited in the claim such as “receiving…”, “identifying…”, “instructing…”, and “generating…” are performed by generic computers and/or generic computer components, generic computers and/or generic computer components are used as a tool to perform the functions.  The use of generic computers and/or generic computer components as a tool to implement the functions does not integrate the abstract idea into a practical application because it requires no more than a computer and/or network performing functions that correspond to acts required to carry out the abstract idea.
         Applicant further argues that the claims are analogous to DDR, thus the claims are eligible. 
The Examiner respectfully disagrees. Per DDR Holdings, the basis of the rejection was not the argued case law, therefore, the arguments to DDR Holdings are moot.
However, in efforts to address the case law, in DDR holdings, the claims are summarized as being directed to a solution involving a composite web page that displays product information from third party merchants, “giving the viewer of the page the impression that she is viewing pages served by the host.” The Federal Circuit explained that the claimed solution modified the routine and 
The instant claims are not found to be similar or directed to enhancing another technology of field such as the case with the DDR Holdings claim limitations.
Applicant further argues that the pending claims recite specific limitations that are not well-understood, routine, and conventional activity, thus the claims are patent eligible subject matter. 
          The Examiner, respectfully disagrees. The Examiner is not relying on the “well-understood, routine or conventional” rationale in the non-final rejection.  Therefore, the Berkheimer Memo has no applicability here.
          Therefore, the 35 U.S.C. § 101 rejection of claims 1 and 8 is maintained.

Applicant’s argument with regard to the rejection to the 35 U.S.C. § 103 rejection have been fully considered and is not persuasive.   

         Applicant further argues that the prior arts do not disclose “mapping the contract identifier via a database entry to the virtual machine”. The Examiner, respectfully disagrees. The Examiner notes that according to Merriam-Webster, “entry” is a place of entrance and/or the act of entering. Therefore, under the broadest reasonable interpretation, “database entry” is an act of entering the database.  Firstly, Reddy discloses that smart contracts are program codes in paragraph [0092]. Secondly, Wagner teaches that a program code  has an identifier that identify the program code, by disclosing, “receive a first request to execute a program code of a user on the virtual compute system, the first request including information usable for identifying the program code and the user” (Claim 1 of Wagner). Further, Wagner also discloses mapping the program code via a database entry to the virtual machine, by disclosing, “For example, if the state manager 150 detects that a new request to execute a program code on the virtual compute system 110 is to utilize a shared resource, the state manager 150 may select an instance (e.g., one that has already been associated with the user associated with the program code) from an active pool 140A…” which means the association of the contract identifier and the virtual machine instance 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150309831 to Powers for disclosing selecting a particular virtual machine to process a transaction.
US 20170353309 to Gray for disclosing directing a virtual machine to execute a smart contract.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642.  The examiner can normally be reached on Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 






/DUAN ZHANG/Examiner, Art Unit 3685             

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685